                          Case 2:15-cv-05346-CJC-E Document 496-33 Filed 04/12/21 Page 1 of 3 Page ID
                                                          #:36197



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “32”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
               Case 2:15-cv-05346-CJC-E Document 496-33 Filed 04/12/21 Page 2 of 3 Page ID
                                               #:36198
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                                                     REDACTED




                  From: Armor, Alison
                  Sent: Monday, April 16, 2012 2:56 PM
                  To: Hale, Greg; Wahler, Jacquee M. (Polak); Bellavia, Deborah; Rosenfeld, Teri;
                  Mertz, Carla; Martinez, Elisa; Giacalone, Margaret C; Muscaro, Kent; Morris,
                  Julie
                  Cc: Evans, Todd; Britton, Brian
                  Subject: Attraction Access Working Team Membership



                  HI Everyone,

          REDACTED

                  The Park Operations LOB will be leading an initiative to review and streamline
                  our attraction access policies and tools for Guests with Disabilities for both US
                  sites. This is a work stream generated by an ECV Strategy project which has
                  recently been approved by senior leadership. Your departments have been
                  identified as critical partners and we would like you to identify someone from your
                  team to join our Attraction Access Working Team. This person should be able to
                  represent you (ideally, leader of leader level) and have the authority to provide
                  guidance related to their subject matter expertise. Their input would be vital in
                  formulating our recommendations to be presented to the Steering Committees
                  (recommendation target completion is in early Q4, with the hope of implementing
                  in Q1 prior to NGE launch at WDW).



                  We anticipate this working team to be in existence for about 6 months as we
                  move from recommendations to development and then implementation. Initially
                  we will meet every other week and will adjust as necessary. Please let me know
                  if you have any immediate questions and thank you in advance for your
                  partnership and support!




                                                     Exhibit 32
Confidential                                                                                      Disney-AL1011162
               Case 2:15-cv-05346-CJC-E Document 496-33 Filed 04/12/21 Page 3 of 3 Page ID
                                               #:36199
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                  Alison




                                               Exhibit 32
Confidential                                                                        Disney-AL 1011163
